Citation Nr: 1517080	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical expenses incurred at the Orange Park Medical Center on November 6, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1996.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 administrative decision of the U.S. Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in February 2013.  The RO issued a Statement of the Case (SOC) in March 2013.  In April 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Board notes that additional medical evidence was submitted after the SOC.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver of initial AOJ review of this evidence from the Veteran was received.  However, these records are not pertinent to this claim and do not involve or substantiate in any way the private treatment from November 2012.  As such, the records are in no way pertinent or relevant to the claim adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses at the Orange Park Medical Center on November 6, 2012, for the treatment of diarrhea, nausea, and vomiting.

2.  The Veteran is currently service-connected for the following disabilities:  depression; degenerative disc disease of the lumbosacral spine; irritable bowel syndrome, gastroesophageal reflux disease (GERD), hiatal hernia repair with pyloric stenosis and cholecystectomy and appendectomy; postoperative bladder neck obstruction with dysuria; lyme disease; status post tonsillectomy; and, hemorrhoids.

3.  The private medical treatment administered on November 6, 2012, was not previously authorized by VA.

4.  The private medical treatment administered on November 6, 2012, was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

5.  The Veteran's symptoms on November 6, 2012, were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

6.  On November 6, 2012, a VA facility was available for the treatment of the Veteran's symptoms.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at the Orange Park Medical Center on November 6, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. 
§ 1725, the provisions of the VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. (West 2014) and 38 C.F.R (2014) contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2014), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (2014).  38 C.F.R. § 17.132 (2014).

At any rate, the Veteran was provided with the notice required by the VCAA in a letter provided to him in March 2013.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining the emergency department records from Orange Park Medical Center and obtaining a medical review of the records by the Gainesville, Florida, VAMC.  All of this evidence is associated with the claims file.  Simply put, the record is complete regarding the claim for reimbursement or payment of the cost of private medical care and this matter is ready for appellate review.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Medical Expense Reimbursement

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care - 38 U.S.C.A. §§ 1725 and 1728.  
A.  Factual Information

The Veteran sought medical treatment at the Orange Park Medical Center's Emergency Room on November 6, 2012, for complaints of diarrhea, nausea, and vomiting.  He reported the onset of this problem was several days ago and that his current severity was "moderate."  Specifically, the Veteran described intermittent cramping, diarrhea, nausea, and vomiting in his lower abdomen that was exacerbated by food, but denied any headaches, fevers, or radiation of pain.  He did not receive prior authorization for the treatment from VA.  He arrived to the private medical facility via private transportation.  The Veteran was examined and lab tests were conducted.  Upon examination, the Veteran was found to be alert, oriented and in no acute distress.  The Veteran was discharged the same day with the diagnosis of diarrhea, nausea, and vomiting.  He was administered medications and his condition was found to be improved.

In his February 2013 NOD, the Veteran stated that the Gainesville, Florida, VAMC was a hour and a half away from his house.  The Veteran reported that his symptoms made it impossible to drive there, as he "was struggling with the Flu for several days and it got to the point that I was severely weak and could hardly walk."  The Veteran added that "there was no way I could have traveled that far to the Gainesville VA hospital for care as this was during the night."  The Veteran stated that he went to the private medical facility because he was "severely dehydrated from vomiting and diarrhea with the Flu."

The Veteran's claim was denied by the VAMC in December 2012 because the VAMC found that VA facilities were feasibly available to provide the care.  In the March 2013 SOC, the VAMC again denied the claim because a VA facility was available.  

In December 2012, the Veteran's claim was forwarded to a VA physician from the VAMC in Gainesville, Florida, for review.  The VA physician reviewed the Veteran's claims file, to include the November 6, 2012, private emergency room treatment record.  The physician found that VA facilities were feasibly available on November 6, 2012, as the Veteran reported to the emergency room with a several day history of abdominal pain.  Thus, the physician determined that the Veteran's condition was not an emergency, and recommended that the claim be denied.  

In March 2013, the Veteran's claim was forwarded to another VA physician from the VAMC in Gainesville, Florida, for review.  The VA physician reviewed the Veteran's claims file, to include the November 6, 2012, private emergency room treatment record.  The physician found that the Veteran's private treatment was for "not emergent care."  The physician reasoned that the Veteran was seen in the emergency room after "several days" of nausea and vomiting with diarrhea and abdominal cramps.  The physician stated that during this several day period, the VAMC was readily available.  The physician indicated that the Veteran's situation was not a "life or limb threatening emergency," and thus the claim should be denied.  

B.  Analysis under 38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation, may be paid on the basis of a claim timely filed, under the following circumstances:

	(a) Care or services not previously authorized were rendered to a Veteran in 	need of such care or services:  
		(1) For an adjudicated service-connected disability; 
		(2) For nonservice-connected disorders associated with and held to 			be aggravating an adjudicated service-connected disability; 
		(3) For any disability of a Veteran who has a total disability 				permanent in nature, resulting from a service-connected disability; or,
		(4) For any illness, injury or dental condition in the case of a Veteran 		who is participating in a rehabilitation program under 38 U.S.C.A. 
		§ Chapter 31 (West 2014) and who is medically determined to be in 			need of hospital care or medical services for reasons set forth in 38 			C.F.R. § 17.48(j) (2014); 

	(b) Care and services not previously authorized were rendered in a medical 	emergency of such nature that delay would have been hazardous to life or 	health; and,

	(c) VA or other Federal facilities were not feasibly available, and an attempt 	to use them beforehand or obtain prior VA authorization for the services 	required would not have been reasonable, sound, wise, or practicable, or 	treatment had been or would have been refused.

38 C.F.R. § 17.120. 

All three of these statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  Here, although the Veteran is currently service-connected for several disabilities (depression; degenerative disc disease of the lumbosacral spine; irritable bowel syndrome, GERD, hiatal hernia repair with pyloric stenosis and cholecystectomy and appendectomy; postoperative bladder neck obstruction with dysuria; lyme disease; status post tonsillectomy; and, hemorrhoids), the Veteran has not satisfied the second and third requirements, and thus payment cannot be authorized for the services.

Regarding the second element, in the December 2012 and March 2013 medical opinions, the VA reviewing physicians determined that the Veteran's care was non-emergent.  There are no other contrary medical opinions of record.  The Veteran's lay statements and actions also support that the situation was non-emergent, as he reported a several day history of these symptoms and drove himself to the private facility.  There are no medical opinions of record to suggest that the Veteran's symptoms were an emergency of such nature that delay would have been hazardous to life or health.  When the Veteran reported at the emergency room, he described symptoms for the past several days when he appeared at the emergency room, which does not support the belief that his symptoms were an emergency of such nature that delay would have been hazardous to life or health.  The symptoms did not appear quickly; instead, they had been present for several days, and the Veteran could have sought treatment from the VAMC in those days prior to the emergency treatment.  Thus, the second requirement has not been satisfied.

Regarding the third element, in the December 2012 and March 2013 medical opinions, the VA reviewing physicians determined that VA or other Federal facility/provider was feasibly available on November 6, 2012, for the Veteran to seek treatment.  There are no contrary opinions of records besides from the Veteran's lay statements.  There is also no documentation that an attempt to use the available VA facilities beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  At the private emergency room, the Veteran reported symptoms for the past several days, which means the Veteran would have had amble time to contact a VA facility and obtain authorization for the treatment.  These were not symptoms that began quickly; instead, they were symptoms that had been present for several days.  The Veteran could have gone to an available VA facility during that time for treatment.  Thus, the third requirement has also not been satisfied.

Therefore, the Veteran is unable to meet the criteria for reimbursement under 38 U.S.C.A. § 1728, as the Veteran has not satisfied all of the three requirements.  The Board will next consider whether the criteria for reimbursement under 38 U.S.C.A. § 1725 are met.  

C.  Analysis under 38 U.S.C.A. § 1725

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1003.  38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected disorders in non-VA facilities, the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) (not applicable here); and,

i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for emergency treatment provided.

38 C.F.R. § 17.1002. 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

On October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory, as opposed to discretionary, the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or such time as a Department facility or other Federal facility accepts such transfer if:  (i) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (ii) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id.; 38 U.S.C.A. §§ 1725.

The Board will consider and apply the amended version of 38 U.S.C.A. § 1725, which is more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of emergency treatment.

Applying the above facts to 38 U.S.C.A. § 1725, the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on November 6, 2012, are not met.  The Board will address each requirement under 38 U.S.C.A. § 1725 individually.  

First, the Board finds that the Veteran incurred private medical expenses at the Orange Park Medical Center on November 6, 2012, for his emergency room treatment.  This fact is not in dispute, as it is evidenced by the private treatment notes of record.  Id.

Second, the Board finds that the VA payment or reimbursement of the private medical expenses incurred on November 6, 2012, at the Orange Park Medical Center were not authorized.  This fact is also not in dispute, as evidenced by the current appeal.  Id.

In regards to the third requirement, the Board finds that the private medical expenses were not for emergency treatment, and that the Veteran's symptoms on November 6, 2012, were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Id.

Specifically, in the December 2012 and March 2013 medical opinions, the VA reviewing physicians determined that the Veteran's care was non-emergent.  There are no other contrary medical opinions of record.  The Veteran's lay statements and actions also support that the situation was non-emergent, as he reported a several day history of these symptoms and drove himself to the private facility.  There are no medical opinions of record to suggest that a prudent layperson, in the same situation as the Veteran, would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Further, the Veteran reported symptoms for the past several days when he appeared at the emergency room, which does not support the belief that a prudent layperson, in the same situation as the Veteran, would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The symptoms did not appear quickly; instead, they had been present for several days, and the Veteran could have sought treatment from the VAMC in those days prior to the emergency treatment.  The third requirement has not been met.

Regarding the fourth element, a VA or other Federal facility/provider was feasibly available and an attempt to use such provider beforehand would have been considered reasonable by a prudent layperson.  In the December 2012 and March 2013 VA medical opinions, the VA reviewing physicians found that VA facilities were readily available.  There are no contrary opinions of records besides from the Veteran's lay statements.  There is no documentation or assertions that the Veteran tried to seek treatment from the VAMC first for these symptoms, even though the Veteran had been experiencing the symptoms for the past several days.  It would have been considered reasonable by a prudent layperson to seek treatment for the symptoms at the VAMC during those days before heading to an emergency room.  Thus, the fourth requirement has not been met.

Therefore, the Board finds that the third and fourth requirements has not been met.  As these requirements are not met, the Board does not need to address the remaining requirements, as the Veteran must meet all of the requirements in order for the medical expenses to be reimbursed.  In light of the foregoing, the Board concludes that each of the criteria for entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Orange Park Medical Center on November 6, 2012, are not met.  

The Board has considered the Veteran's arguments, but the Board notes that, in the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  Zimick v. West, 11 Vet. App. 45, 50 (1998), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  The benefit sought by the Veteran is not authorized under the circumstances of his claim, and the claim must be denied.


ORDER

Entitlement to payment or reimbursement for the cost of private medical expenses incurred at the Orange Park Medical Center on November 6, 2012, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


